Citation Nr: 1403774	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  06-11 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD) and schizophrenia. 


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1973 to June 1974. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating action rendered by the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO reopened a previously denied claim for service connection for PTSD and denied the de novo claim on its merits.  The Veteran appealed this rating action to the Board.  

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  As the Veteran has filed a claim for a psychiatric disorder, VA must construe the claim to include any and all concurrently diagnosed psychiatric disabilities.  Id.  The medical evidence of record indicates that he may be diagnosed with varying or multiple psychiatric disorders, including but not necessarily limited to schizophrenia, depression, PTSD, major depressive affective disorder, psychotic depression, and psychotic disorder, not otherwise specified.  As such, the issue on appeal has been recharacterized as that reflected on the title page to include these conditions.

In January 2010 and July 2011, the Board remanded the appeal for additional development.  In an August 2012 decision, the Board reopened the previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, and denied the de novo claim on its merits.  The Veteran appealed the Board's August 2012 decision to the Court.  In August 2013, the Court adopted VA's and the Veteran's attorney's Joint Motion to Vacate the Board's decision (Joint Motion).  The parties argued that the Board's August 2012 decision should be vacated because the Board had failed to provide adequate reasons and bases for its conclusion that the Veteran would not be prejudiced by its decision to adjudicate and deny the reopened claim for service connection for an acquired psychiatric disability, to include PTSD and schizophrenia on its merits.  



The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks service connection for an acquired psychiatric disability, to include PTSD and schizophrenia.  He contends that he has an acquired psychiatric disorder, to include PTSD and schizophrenia due to the following traumatic events that occurred during basic combat training at Fort Polk, Louisiana and Fort Sill, Oklahoma from July 1973 to June 1994:  (i) witnessed actions of violence, including rapes committed by African American soldiers against Caucasian soldiers; and, (ii) witnessed the beating of an Asian American soldier by military police.  (See Information in Support of Claim for Service Connection for PTSD and Information in Support of Claim for Service Connection for PTSD, secondary to  personal assault, prepared by the Veteran and received by the RO in June 2003).  

The Veteran's attorney has cited two primary reasons, explained below, which require the Board to remand the claim for further development before it is ready for adjudication.

(i) VA treatment records

In a December 2013 letter to VA, the Veteran's attorney argued that a remand was necessary to obtain outstanding treatment records from the Lafayette, Louisiana VA [community based] outpatient clinic (VACBOC).  While treatment records, dated from VA Medical Centers (VAMCs) in Alexandria and New Orleans, Louisiana, dated from September 1975 to August 2011, are of record, records from the above-cited VACBOC are absent from the physical claims file and Virtual VA electronic claims file.  Therefore, the Board finds that a remand is necessary to associate with the claims files any pertinent records pertaining to the Veteran, dated from August 2011, from the Lafayette, Louisiana VACBOC that are not currently associated with the claims file.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c) ; Bell v. Derwinski, 2 Vet. App. 611 (1992).

(ii) VA Examination and Opinion

The Veteran's attorney has maintained that the August 2011 VA medical examiner's opinion, which addressed the etiology of the Veteran's acquired psychiatric disorders, then diagnosed as psychotic disorder (not otherwise specified); polysubstance dependency; antisocial personality disorder; and, head trauma 2010 (mugged and robbed), to be inadequate.  Specifically, the Veteran's attorney argued that aside from stating that the Veteran could not remember when he began to have psychotic symptoms and that he had sustained a head injury during a mugging in 2010, the August 2011 VA examiner did not provide any opinion as to the etiology of the Veteran's psychotic disorder.  The Veteran's attorney argued that this was especially important in view of an October 2002 VA examiner's finding that the Veteran had experienced auditory hallucinations and major depression since 1974, a time when he was on active military duty.  

The Veteran's attorney also argued, in part, that a remand is warranted for an opinion that addresses the PTSD component of the Veteran's claim.  The Veteran's attorney maintained that the August 2011 VA examiner had failed to address the Board's July 2011 remand orders, wherein it had requested, in part, that the VA examiner determine the etiology of the Veteran's alleged PTSD.  (See Board's July 2011 remand directives, page (pg.) 5 and Appellant's Brief, pg. 15)).  

The Board notes that the Veteran's reported stressors may warrant consideration as an in-service personal assault, thereby raising the applicability of 38 C.F.R. § 3.304(f)(5) (2013).  In the context of analyzing claims for PTSD based on personal assault trauma, "personal trauma" is an event of human design that threatens or inflicts harm.  See M21-1MR, IV. Ii. 1, D.17.a.  Here, in June 2003, VA received a VA PTSD questionnaire based on personal assault prepared by the Veteran in support of his claim.  The Board observes that under 38 C.F.R. § 3.304(f) (2013), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (holding that under § 3.304(f) (5), "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated").  Thus, the Board finds that an opinion should be obtained in this case with respect to the PTSD component of the Veteran's claim. 

For the reasons stated above,  another medical examination and opinion on the issue on appeal is warranted. 

Accordingly, the case is REMANDED to the RO for the following action:

1.  Obtain and associate with the claims file copies of all records of treatment of the Veteran from the VA CBOC in Lafayette, Louisiana from August 2011 to the present.  If such efforts prove unsuccessful, documentation to that effect should be added to the Veteran's physical claims file or uploaded to his Virtual VA electronic claims file.  The Veteran must also be provided with an opportunity to submit such reports.
   
2.  After the above has been accomplished and any additional development deemed necessary, schedule the Veteran for a VA mental disorders examination with an appropriate specialist to determine whether the Veteran has an acquired psychiatric disorder, to include, but not limited to a psychotic disorder and PTSD that had their onset during active military service or are related to any incident therein and to determine whether any symptoms of a psychosis displayed since service separation show chronicity and continuity of a service-incurred condition. 

The examiner should note in his or her examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. 

The examiner is advised that the Veteran has maintained that his psychiatric problems began during basic combat training after he witnessed acts of violence, including rapes committed by African American soldiers against Caucasian soldiers and having witnessed the beating of an Asian American soldier by military police.  According to the Veteran, it was after these incidents, that he began to abuse drugs and have psychiatric problems.  The Veteran has maintained the same story during his appeal, but he has also suffered dementia secondary to head trauma from a 2010 motor vehicle accident.
   
In light of the foregoing, the examiner is asked to express an opinion as to the following questions: 

(i) Is it at least as likely as not that the Veteran has a diagnosis of PTSD in accordance with DSM-IV based on a stressor event in service?  If so, the examiner must specify the stressor underlying the diagnosis of PTSD, to include the claimed stressor(s) during military service.  If the examiner finds that the Veteran does not meet the criteria for a diagnosis of PTSD, he or she should specify the criteria for the PTSD diagnosis that are not met. 

(iii)  If the answer to the above question is negative, is at least as likely as not (i.e., 50 percent or greater possibility) that an acquired psychiatric disability(ies), other than PTSD, to specifically include, but not limited to a psychotic disorder is/are related to the Veteran's period of active service, including the above-cited claimed incidents of acts of violence, including rapes committed by African American soldiers against Caucasian soldiers and having witnessed the beating of an Asian American soldier by military police.  
   
(iv) Is it at least as likely as not that an acquired psychiatric disorder, to include psychosis, existed within one year after the Veteran's discharge from active service in June 1974?  In answering this questions the examiner must comment on service treatment records reflecting that the Veteran was seen for possible depression; a diagnosis of catatonic schizophrenia just over a year after service discharge in September 1975; and an October 2002 VA examiner's notation that the Veteran had experienced auditory hallucinations and major depression since 1974.  See 38 C.F.R. §§ 3.307, 3.309(a) (2013). 
   
In responding to the foregoing question, the examiner must report as to whether psychiatric symptoms shown during or within one year of service, or shortly thereafter may be identified as a manifestation of any later-diagnosed psychotic disorder.  38 C.F.R. § 3.307(c) (2013).
   
A complete rationale for all the above questions must be provided.  If the examiner cannot provide an opinion to any of the above questions without resort to speculation, the examiner must provide a rationale as to why this is so, and must indicate what, if any, additional evidence would permit an opinion to be made.
   
3.  The RO must ensure that the examination report complies with this remand and the questions presented in the examination request. If any examination report is found to be insufficient, it should be returned to the examiner for necessary corrective action, as appropriate, under 38 C.F.R. § 4.2 (2013). 
   
4.  After completing the requested actions, the service connection claim on appeal should be readjudicated in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted, the Veteran and his attorney must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


